Citation Nr: 1222101	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  05-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for spinal stenosis of the cervical spine with disc herniation, to include as secondary to a service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2004 and July 2004 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2005, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

In April 2009, the Board remanded the Veteran's claim for service connection for spinal stenosis of the cervical spine with disc herniation.  The case now returns for further appellate review.

Following development conducted pursuant to the Board's April 2009 remand, the RO, in a March 2011 rating decision, reinstated the Veteran's evaluation of PTSD as 50 percent disabling effective January 6, 2004, and granted service connection for a lumbar spine disability and assigned a disability rating of 10 percent effective September 26, 2003.  In May 2011, the RO issued a corrective rating decision in which it assigned a 20 percent disability rating for the Veteran's lumbar spine disability as of the same date.  Therefore, those issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In his September 2004 notice of disagreement, the Veteran acknowledged that he has been having neck and low back pain since a football injury at around age 12. The Veteran then asserted that he developed pain and soreness in his neck and lower back in service as a result of "very vigorous physical activities, such as carrying large backpacks on our backs while marching."  The Veteran reported that he was able to relieve that pain without seeking medical treatment at that time.  Additionally, the Veteran reported that he was treated for a back injury in service in 1971, which he asserted resulted from a motor vehicle accident.  The Veteran stated that he has had neck and low back pain ever since this injury, and that the pain has increased over the years with age.

At his March 2005 DRO hearing, the Veteran initially acknowledged that he sustained a neck injury while playing football prior to service, when he was 12 years old.  See DRO hearing transcript, pp. 2, 8.  He further stated that he continued to occasionally have neck problems at the time he went on active duty.  Id. at p. 9.

The Veteran then asserted that he injured his neck and lower back in a motor vehicle accident in service in 1971 or 1972.  Id. at pp. 2-3, 9, 12.  He reported that he went on sick call after the in-service accident, and was given Tylenol or Ibuprofen and told to return to sick call if it did not get better.  Id. at pp. 2-3.  The Veteran stated that, after service, he first sought treatment for tingling and numbness that he was feeling in his legs in February 2002.  Id. at pp. 4, 10-12, 14-15.

The Veteran also acknowledged that he was involved in a motor vehicle accident after service, in May 2002.  Id. at p. 10.  He asserted that while he may possibly have aggravated his neck disorder in the May 2002 motor vehicle accident, it was not the cause of his neck injury.  Id. at p. 16.

The Veteran's service treatment records show that no neck or spine injury was noted on the Veteran's December 1970 induction examination.  The Veteran's service treatment records include no complaint, diagnosis, or treatment of a neck disorder.  A clinician found that the Veteran's spine and other musculoskeletal system were normal on clinical evaluation at his separation examination in December 1972.  While clinicians did find that the Veteran had a back problem in September 1971, they noted that it "began after heavy lifting," and made no mention of any car accident in service.

Following service, in May 2002, a private clinician wrote that the Veteran had been experiencing tingling down his legs upon rotation of his neck since February 2002.

The Board notes that the Veteran was afforded a VA examination in July 2011, and that the examiner diagnosed him with degenerative disc disease and stenosis of the cervical spine status-post discectomy and spinal fusion.  The examiner provided an opinion that, based on a review of the Veteran's service treatment records, his cervical spine condition is less likely than not caused by or a result of his military service, and is more likely related to his cervical spine condition diagnosed at age 12, and to his post-service accident in 2002.  The examiner further opined that it is also less likely than not that the spinal condition diagnosed at age 12 was aggravated permanently by the Veteran's military service.

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In deciding a claim based on aggravation, after having determined the presence of a pre-existing condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In light of the fact that the Veteran's pre-existing neck disorder was not noted on his December 1970 Report of Medical Examination, VA cannot find that it preexisted service unless there is both "clear and unmistakable" evidence to that effect, and "clear and unmistakable" evidence to the effect that the neck disorder was not aggravated in service.  The Board finds that the July 2011 VA examiner's opinion-that it is less likely than not that the spinal condition diagnosed at age 12 was aggravated permanently by the Veteran's military service-is legally insufficient to meet the high standards required to rebut the presumption of soundness.  38 C.F.R. § 3.304.

Therefore, on remand, the VA examiner is asked to issue an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence which demonstrates that the Veteran's cervical spine disorder was not aggravated in service.  The examiner should provide a rationale for his opinion, citing to the Veteran's records as needed.

Additionally, the Board notes that, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Although the Veteran has not alleged that his service-connected lumbar spine disability caused or aggravated his claimed cervical spine disorder, the Board finds that the anatomical connection between the lumbar and cervical spine is sufficient to warrant obtaining a VA examiner's opinion in that regard.

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for spinal stenosis of the cervical spine with disc herniation.  Such should be accomplished on remand.

While on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his spinal stenosis of the cervical spine with disc herniation which is not already of record.  The Board also notes that the Veteran receives VA treatment through the North Texas Health Care System (HCS).  Thereafter, any identified records, to include those from the VA North Texas HCS facilities dated from November 2009 to the present that are not already included in the claims file, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for spinal stenosis of the cervical spine with disc herniation as secondary to his service-connected lumbar spine disability.

2.  Give the Veteran an opportunity to identify any healthcare provider who treated him for his spinal stenosis of the cervical spine with disc herniation since service.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the VA North Texas HCS facilities dated from November 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining the records described above, return the claims file to the July 2011 VA examiner for an addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  If the July 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran for his spinal stenosis of the cervical spine with disc herniation is left to the discretion of the clinician selected to write the addendum opinion.

(A) The reviewing examiner should issue an opinion as to whether there is clear and unmistakable (obvious or manifest) evidence which demonstrates that the Veteran's pre-existing cervical spine disorder was not aggravated in service.

(B) The reviewing examiner should opine whether any cervical spine disorder is at least as likely as not caused or aggravated (i.e., permanently increased in severity beyond the natural progress of the disease) by his service-connected lumbar spine disability.

The examiner should consider all of the evidence of record, including lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


